Gase

wo oN A Ww WwW NY eH

ee ee
oy maNUathkaae SES

RRRRRY

27
28

 

:19-cv-01040-JGB-SHK Document 1 Filed 06/03/19 Page 1of7 Page ID #:1

FRANK A. WEISER, (Bar No. 89780)
LAW OFFICES OF FRANK A. WEISER
3460 Wilshire Blvd., Ste. 1212

Los Angeles, California 90010

Tel: (213) 384-6964

Fax: (213) 383-7368

E-Mail: maimons@aol.com

Attorneys for Plaintiffs

MS & SONS HOSPITALITY, LLC;
a California Limited Liability
Company, and MUKESH H. PATEL

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

MS & SONS HOSPITALITY, LLC, =.) Case No.
a California Limited Liability )
Company; MUKESH K. PATEL, )° COMPLAINT FOR DAMAGES;
) | INJUNCTIVE AND DECLARATORY
) RELIEF .
)
Plaintiffs, ) [Diversity Jurisdiction -
) 28 U.S.C. Section 1332]
vs. )
) .
) DEMAND FOR FOR JURY TRIAL
DB INSURANCE CO., LTD.; )
AND DOES 1 THROUGH 10 )
INCLUSIVE, )
)
Defendants. )
)

 

Plaintiffs MS & SONS HOSPITALITY, LLC; a California Limited Liability
Company, and MUKESH H. PATEL (collectively "Plaintiffs," or “MS,” or “MP") hereby file

the following Complaint and'state and allege as follows:

 

 
Case }$:19-cv-01040-JGB-SHK Document 1. Filed 06/03/19 Page 2of7 Page ID #:2

0 oN A ww WwW ND we

Nw ot tpt .
Soe oa QUatk mae § Ss

27
23

RUN

 

JURISDICTION AND VENUE —

1, - Jurisdiction of the federal court exists pursuant to 28 U.S.C. Section
1332 and 28 U.S.C. Section 1343 (a)(3). This action, which arises under the laws and
Constitution of the United States, and involves violations of California state law ~

2. Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b)
in that Plaintiffs reside in this District and the claims arose in this District.

PARTIES
3. Plaintiff MS is a California Limited Liability Company duly formed

and existing under the laws of the State of California and is the the legal owner of real
property and a motel operating on such property commonly known as the MOTEL 6 -
THOUSAND PALMS (“Property,” or “Motel”) at 72215 Varner Road, Thousand Palms, CA
92276.. | |

4. Plaintiff MP is a authorized managing member of MS and sues in this
case individually and as a managing member on behalf of MS.

5. On information and belief, Plaintiffs allege that Defendant
DB INSURANCE CO., LTD (“DB”) is a foreogn corporation whose principal office is in
Seoul, South Korea duly authorized to do business in the State of California.

6... The true names and capacities, whether individual, corporate, associate
or otherwise, herein named as DOES 1| through 10, and persons heretofore unknown involved
in the actions taken against plaintiffs are unknown to him at this time. Plaintiffs are informed
and believe and based thereon alleges that each of the DOE defendants are responsible in some
manner for the occurences herein referred to, and that plaintiffs injuries and damages as

2

 

 
©)
&
wo oN A Ww WwW ND KF OC

yoN N iv
BNSRRERERRES ERG RR eRe Ee

b:19-cv-01040-JGB-SHK . Document 1 Filed 06/03/19 Page 3 of 7 Page ID #:3

herein alleged were proximately caused by those defendants. Plaintiffs sue said defendants by
such fictitious names on the grounds that the true names and capacities of said defendants are
unknown to them at this time. Plaintiffs will amend this complaint when the true names and
capacities of said DOE defendants are ascertained. Each reference in this complaint to
"defendant", "defendants" or a specifically named defendant also refers to defendants sued
under fictitious names.
PRELIMINARY FACTUAL HISTORY

7. MS purchased the property in or about June 1, 2017 from SEOUL
PLAZA, LLC, a Washibgton Limited Liability Company (“SEOUL”)>

8. During the escrow:period for the purchase of the motel, on April 24,
2017, extensive water damage occurred at the motel that caused damage to the entire property
by way of the water intrusion, including both the extétior and interior of the motel. Damage
occurred to the motel’s roof, exterior stucco, interior carpet and carpet padding, interior vinyl
flooring, and interior ceiling and walls. The motel was a total loss due to the water intrusion,

a

requiring a complete remodel and renovation of the motel property.

9. Due to the damage, the escrow instructions were amended between MS

and SEOUL.

10. On or about May 31, 2017, SEOUL entered into amended
escrow instructions with MS. The instructions provided that SEOUL would repair and return
the property. to its original condition and repair the water damage. |

11. SEOUL also maintained insurance through DB for the property that

insures the damage to the property.

 

 

 
Case}$:19-cv-01040-JGB-SHK Document 1 Filed 06/03/19 Page 4 of 7 Page ID #:4
1 a
2 12. SEOUL made:an insurance claim with DB through its operating entity,
3 PINNACLE HOSPITALITY, INC., a California Corporation, (“PINNACLE for business
4 llincome loss and property loss through its insurance policy for the property. PINNACLE is the
5 .
‘~ {named insured on the insurance policy for the property with DB.
6 |
7 13. On or about February 21, 2018, PINNACLE retroractively assigned all
g {jit rights under the insurance policy on the property with DB, including a business income
9 |Iclaim, to MS to coincide with the transfer of the property on June 1, 2017.
10 14. On or about May 9, 2018, DB refused to recognize as valid the
il
assignment referred to in paragraph 13 with respect to the business income claim.
12
13 15. To date, the property has not been repaired to its original condition and
14 || DB has failed to timely pay contractors to do so and as a result, Plaintiffs have been damged
1 ; .
5 in an amount according to proof at trial but well over $2,000,000.00.
16
, ” Based on the above facts, Plaintiffs allege the following claims:
18 FIRST CLAIM FOR RELIEF
19 (Negligence by All Plaintiffs Against All .
20
Defendants)
21
22 16. Plaintiffs reallege and incorporate herein by reference to each and every
23 {| allegation contained in Paragraphs 1 through 15, and all its subparts, inclusive, as set forth
28 hereinabove.
25
26 ' 17..As a direct result of Defendantss failure to timely repaitr the property to
27 its original condition, Defendants, and each of them, have breached their duty under California
28 || law to Plaintiffs.
4

 

 

 
Caseib:19-cv-01040-JGB-SHK Document 1. Filed 06/03/19 Page 5 of 7 Page ID#:5

© @eN A WR Ww ND

Se ee
Soe aoaNuahk poe ES

27
28

RURS

 

‘18. Asa proximate result of the foregoing acts of Defendants, and each of them,
Plaintiffs have suffered extreme hardship and damages, which damages include, but is not
limited to, economic damages, lost profits as the property sits uninhabotable and unusable,;
onging fees and costs to prevent further damage to the property while the property is exposed
to the elemements; attorney’s fees and costs; and other economic and consequential damages
according to proof at trial, but not less than $2,000,000.00; and to appropriate declaratory and
injunctive relief, against all the Defendants, and to their reasonable attorneys fees.

~- SECOND CLAIM FOR RELIEF

 

(Breach of Contract by All Plaintiffs Against All
Defendants)

19. Plaintiffs reallege and incorpotaté herein by reference to each and every
allegation contained in Paragraphs 1 through 18, and all its subparts, inclusive, as set forth
hereinabove.

20. As a direct result of Defendantss failure to timely repaitr the property to
its original condition, Defendants, and each of them, have breached the assigned insurance
contract with Plaintiffs.

‘21. Asa proximate result of the foregoing acts of Defendants, and each of them,
Plaintiffs have suffered extreme hardship and damages, which damages include, but is not
limited to, economic damages, lost profits as the property sits uninhabotable and unusable,;
onging fees and costs to prevent further damage to the property while the sroperty is exposed
to the elemements: attorney’s fees and costs; and other economic and consequential damages
according to proof at trial, but not less than $2,000,000.00; and to appropriate declaratory and

. 5 .

 

 
©)
B
0 ON AW mR WwW ND & G

NON bo No N ,
SXYARRERRESSCRG RRR Re EE

b:19-cv-01040-JGB-SHK. Document 1. Filed 06/03/19 Page 6 of 7 Page ID #:6

injunctive relief, against all the Defendants, and to their reasonable attorneys fees.

WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them,

as follows:

FIRST CLAIM FOR RELIEF

 

1. For damages according to proof at trial; but not less than $2,000,000.00
‘2. For appropriate declaratory and injunctive relief;

3. For attorney's fees;_

4. For costs of suit: and

SECOND CLAIM FOR RELIEF

5. For damages according to proof at trial; but not less than $2,000,000.00
6. For appropriate declaratory and injunctive relief:
7. For attorney's fees;_

8. For costs of suit;

FOR ALL CLAIMS FOR RELIEF

 

9. For such other and further relief as the Court

deems just and proper.

DATED: June 3, 2019 . LAW OFFICES OF FRANK A. WEISER

By: Fs Q oO NM an
FRANK A. WEISER, Attorney for
Plaintiffs MS & SONS HOSPITALITY,
LLC; a California Limited Liability
Company, and MUKESH H. PATEL

 

 

 
Casejp:19-cv-01040-JGB-SHK. Document 1° Filed 06/03/19 Page 7of7 Page ID #:7
1
2 DEMAND FOR JURY TRIAL
3 Plaintiffs hereby demand a jury trial pursuant to F.R.C.P. 38.
j .
° DATED: June 3, 2019 LAW OFFICES OF FRANK A. WEISER .
7
8 By. S .
FRANK A. WEISER, Attorney for
9 Plaintiffs MS & SONS HOSPITALITY,
10 LLC; a California Limited Liability
Company, and MUKESH H. PATEL
il
12
13
14
15
16
17
18
19 .
20
21
22
23
24 .
25
. 26
27
28
4

 

 

 
